DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 20080306336) (“Kaye”) in view of Okada et al. (US 5059199) (“Okada”), and in further view of Wizeman et al. (US 20080097424) (“Wizeman”).
Regarding claim 1, Kaye teaches a variable size snare device (see Fig. 1) comprising: a snare sheath (28) comprising a proximal end and a distal end (as shown in Fig. 1); 
a snare wire (34) comprising a proximal end and a distal end and disposed within said snare sheath (as shown in Figs. 1 and 2); 
a handle (16 and 18) coupled to the proximal end of the snare wire (see [0036]); 
and a snare loop (loop 52, as best shown in Fig. 3) coupled to the distal end of the snare wire (as shown in Fig. 2), said snare loop comprising: 
a first section having a proximal end and a distal end, the proximal end coupled to the distal end of the snare wire (as shown in annotated Fig. 1 below); 
a second section having a proximal end and a distal end, the proximal end coupled to the distal end of the snare wire (as shown in annotated Fig. 1 below); and 
a third section coupled to and between the distal end of first section and the distal end of second section (64, Fig. 4), wherein the third section had is defined by an arc (see any portion of curved portion 64; [0044], Fig. 4); 
wherein the first section comprises at least a first angulation of the first section, a second angulation of the first section, and a third angulation of the first section that divide the first section into at least a first sub-section of the first section, a second sub- section of the first section and a third sub-section of the first section (as shown in annotated Fig. 3 of Kaye below); wherein the second section comprises at least a first angulation of the second section, a second angulation of the second section, and a third angulation of the second section that divide the second section into at least a first sub-section of the second section, a second sub-section of the second section and a third 

    PNG
    media_image1.png
    586
    760
    media_image1.png
    Greyscale

Annotated Figure 3 of Kaye

    PNG
    media_image2.png
    569
    726
    media_image2.png
    Greyscale

Annotated Figure 3 of Kaye
However, Kaye fails to specifically teach wherein the arc of the third section constitutes more than 25% and up to 90% of the snare loop or wherein the first subsection of the first section and the first subsection of the second section comprise a first visual marker, the second subsection of the first section and the second subsection of the second section comprise a second visual marker, and the third subsection of the first section and the third subsection of the second section comprise a third visual marker and wherein the first visual marker, second visual marker, and third visual marker are different from each other.
	Okada teaches a snare loop (as shown in Figs. 1 and 2) wherein the snare loop In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04(IV)(A). However, Kaye in view of Okada fails to teach wherein the first subsection of the first section and the first subsection of the second section comprise a first visual marker, the second subsection of the first section and the second subsection of the second section comprise a second visual marker, and the third subsection of the first section and the third subsection of the second section comprise a third visual marker and wherein the first visual marker, second visual marker, and third visual marker are different from each other.
	Wizeman teaches a surgical device (see Fig. 4, flexible sheath embodiment of Fig. 9E) comprising a bronchoscope (see bronchoscope 70, Fig. 4) and an flexible sheath extendable from the bronchoscope (see flexible sheath 22; [0053], Figs. 4-5 and 
Regarding claim 2, Kaye further teaches wherein a number of angulations of the first section is equal to a number of angulations of the second section and wherein a degree of angulation of the first angulation of the first section is equal to a degree of angulation of the first angulation of the second section, a degree of angulation of the second angulation of the first section is equal to a degree of angulation of the second angulation of the second section, and a degree of angulation of the third angulation of the first section is equal to a degree of angulation of the third angulation of the second section (as shown in Fig. 3).
Regarding claim 3, Kaye further teaches wherein a length of the first sub-section of the first section is equal to a length of the first sub-section of the second section (as shown in Fig. 3).
Regarding claim 4, Kaye further teaches wherein a length of the second sub-
Regarding claim 7, Kaye teaches under the same rationale as that applied to the first, second, and third snare loop size limitation as discussed above in the rejection of claim 1. 
Regarding claim 8, Kaye further teaches wherein said third section is substantially circular in shape (see circular shape of 64; [0044], Fig. 4).
Regarding claim 11, Kaye further teaches wherein said snare wire disposed inside said snare sheath comprises two wires (see 100 and 102, Fig. 10) such that the proximal ends of the two wires are coupled to the handle and the distal ends of the two wires are coupled to the snare loop and wherein the two wires are configured such that moving the two wires controls a position and a size of the snare loop (see [0047]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Okada, Wizeman, and in further view of Shaw et al. (US 20100204710) (“Shaw”).
Regarding claims 12 and 14, Kaye in view of Okada and Wizeman teaches the limitations of claim 11 for which claims 12 and 14 are dependent upon, however Kaye in view of Okada and Wizeman fails to teach wherein the snare loop is manufactured from a shape memory alloy having different stiffness levels across a range of temperatures.
Shaw teaches a surgical snare device (see Fig. 3) wherein the snare loop (204) comprises shape memory material such as Nitinol (see [0019 and 0028]) and a plurality of nozzles (212) for conveying heated (or cooled) fluid to the snare loop to control the .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Okada, Wizeman, Shaw, and in further view of Secrest et al. (US 20060235433) (“Secrest”).
Regarding claims 13 and 15, Kaye in view of Okada, Wizeman, and Shaw teaches the limitations of claim 12 and 14 for which claims 13 and 15 are dependent upon including providing heated/cooled fluids to modify the stiffness of the loop (see citations to Shaw in the rejection of claims 12 and 14 above), however Kaye in view of Okada, Wizeman, and Shaw fails to teach wherein the handle comprises an infusion port to infuse a saline solution.
Secrest teaches a surgical snare device (see Fig. 2) including a handle for such a device (as shown in Fig. 14) including a fluid infusion port (142, see [0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the handle as taught by Kaye in view of Okada, Wizeman, and Shaw with a infusion port as taught by Secrest, the motivation being to allow the operator to control the flow of fluids traveling to the snare loop (see Secrest [0052]). The .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Okada, Wizeman, and in further view of Yanuma et al. (US 20120016190) (“Yanuma”).
Regarding claim 16, Kaye in view of Okada and Wizeman teaches the limitations of claim 1 for which claim 16 is dependent upon, however Kaye in view of Okada and Wizeman fails to teach an electrosurgical connector configured to connect to an electrocautery system.
Yanuma teaches a surgical snare device (see Fig. 1) wherein the device comprises an electrical connector (66) configured to connect to a high-frequency supply device for use in electrosurgery such as electrocautery (see [0051 and 0063]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the snare device as taught by Kaye in view of Okada and Wizeman to have an electrosurgical connector as taught by Yanuma, the motivation being to provide the benefit of cauterizing while incising tissue during the removal of a polyp (see Yanuma [0063]).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        /JAYMI E DELLA/Primary Examiner, Art Unit 3794